Citation Nr: 0503075	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 1954, the 
veteran's claim of entitlement to service connection for a 
psychiatric disability was denied on the merits.

2.  In an unappealed rating decision dated in July 2000, the 
RO denied the veteran's claim to reopen the issue of 
entitlement to service connection for a psychiatric 
disability for failure to submit new and material evidence.

3.  In June 2001, a claim to reopen the issue of entitlement 
to service connection for a psychiatric disability was 
received.

4.  Additional evidence submitted since the unappealed rating 
decision in July 2000 includes VA outpatient treatment 
records and, when considered alone or together with all of 
the evidence, both old and new, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disability is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  With respect to the 
veteran's claim to reopen the issue of entitlement to service 
connection for a psychiatric disorder, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  

The veteran was issued a letter dated in August 2001 that was 
in compliance with the VCAA notice requirements for new and 
material evidence claims.  As the appellant has not 
identified any records that are not already in the claims 
file that pertain to this issue, the Board finds that there 
is no additional duty to assist prior to the appellant's 
submission of new and material evidence.  In this regard, the 
Board notes that the veteran had reported at his January 2005 
hearing before the Board that he was treated for psychiatric 
problems during service in 1953 to 1954 at Fort Eustis Army 
Hospital, Valley Forge Military Hospital, and Philadelphia 
General Hospital.  The review of the medical evidence show 
that the veteran's treatment records in service at Fort 
Eustis Army Hospital and Valley Forge Military Hospital are 
associated with the claims file.  Although there are no 
records in the claims file from Philadelphia General 
Hospital, the veteran and his representative acknowledged 
that this facility no longer existed.  Therefore, the Board 
concludes that a remand to obtain these records is 
unnecessary and the case is now ready for appellate 
adjudication.

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The history of the veteran's claim shows that he filed his 
original claim of entitlement to service connection for a 
psychiatric disability in February 1954.  In a March 1954 
rating decision, the RO denied the claim on the merits and 
issued notice of the denial and the veteran's appellate 
rights in correspondence dated in March 1954.  The veteran 
did not file a timely appeal of this determination and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  Currently, the RO denied the veteran's claim to 
reopen the issue of entitlement to service connection for a 
psychiatric disorder in a July 2000 decision.  The veteran 
was given notice of this adverse determination in August 
2000, but an appeal to this decision was not filed and it 
became final.  Id. 

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  New and material evidence means 
evidence not previously submitted to VA which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  The definition of "new and material" 
evidence has been changed, but the new definition applies 
only to claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156 (2003); see also 66 Fed. Reg. 45620 (2001).  
The current appeal stems from a claim to reopen the issue of 
entitlement to service connection for a psychiatric 
disability that was received in June 2001.  The evidence of 
record has been reviewed in conjunction with the version of 
38 C.F.R. § 3.156(a) as it existed prior to August 29, 2001, 
and a finding is made that new and material evidence which is 
sufficient to reopen the previously denied claim of service 
connection for a psychiatric disability has not been received 
since the last prior final RO decision of July 2000, which 
addressed new and material evidence in conjunction with the 
veteran's application to reopen this claim.  

Evidence reviewed by the RO in 1954 in arriving at the denial 
of the veteran's claim of entitlement to service connection 
for a psychiatric disorder included the veteran's service 
medical records, which show that the veteran was 
psychiatrically normal on pre-induction examination in 
November 1952, that he complained of "feeling nervous all 
the time" in June 1953, and was psychiatrically hospitalized 
in December 1953 after he jumped out of a second-floor window 
in what appeared to be a suicide attempt.  The veteran was 
subsequently diagnosed with a personality disorder described 
as passive-aggressive reaction, but no actual psychiatric 
disorder.  He was deemed by a Physical Evaluation Board to be 
unfit for military service due to his personality disorder 
and was discharged under honorable conditions in January 
1954.

Almost 45 years after the RO's March 1954 denial of VA 
compensation for a psychiatric disorder, the veteran 
submitted a claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder in January 
1999.  Evidence submitted with this application included an 
August 1961 VA hospital report showing that the veteran was 
diagnosed with paranoid schizophrenia, VA treatment records 
dated in 1999 showing treatment for depression, adjustment 
disorder, bipolar disorder, and generalized anxiety disorder.  
The 1999 records contain notations that the veteran reported 
that he jumped out of a window during service and that he had 
a history of psychiatric problems dating back to the 1950s.  
However, none of the evidence contained any specific medical 
opinion linking the veteran's psychiatric diagnoses to his 
period of active service.  In the unappealed July 2000 
decision, the RO considered the aforementioned evidence, 
determined that it was not new and material to his claim for 
VA compensation for a psychiatric disability, and denied the 
claim to reopen this issue.  

In June 2001, a claim to reopen the issue of entitlement to 
service connection for a psychiatric disability was received.  
Additional evidence in conjunction with the claim consisted 
of VA medical records dated from March 2001 to November 2003, 
which show that he was diagnosed and treated for depression, 
anxiety, and suicidal ideation.  This evidence of treatment 
for depression and anxiety is merely cumulative of the 
evidence considered at the time of the final July 2000 
decision.  It merely shows treatment for current psychiatric 
disorders without linking these disorders to the veteran's 
military service.

The veteran also presented oral testimony in support of his 
claim in a hearing before the Board in January 2005, in which 
he reported that he was psychiatrically hospitalized during 
service and was diagnosed during service with schizophrenia.  
Again, the veteran's testimony as to the incidents 
surrounding his service discharge was considered at the time 
of the July 2000 unappealed rating decision.  

In view of the aforementioned discussion, the Board concludes 
that the evidence submitted in conjunction with the 
appellant's June 2001 claim to reopen the issue of 
entitlement to service connection for a psychiatric 
disability is cumulative or redundant, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of this previously denied claim.  38 C.F.R. 
§ 3.156(a) (2001).  Accordingly, the issue of entitlement to 
service connection for a psychiatric disability is not 
reopened and the veteran's appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a psychiatric disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


